Abdus-Salaam, J.
(dissenting in part). Whether the police acted reasonably in conducting the warrantless search of defendant’s handbag involves “mixed questions of law and fact” (People v Greenidge, 91 NY2d 967, 969 [1998]) and our review is therefore “limited to whether there is record support for the determinations of the courts below” (People v Wheeler, 2 NY3d 370, 373 [2004]). Contrary to the majority, I conclude that there is record support for the unanimous findings of the lower courts that the search here was reasonable under all of the circumstances. Accordingly, I would affirm the conviction.
To summarize, the police were responding to a dispatch of a burglary in progress on the fifth floor of a residential building. As they entered the lobby, they saw defendant and her male companion exiting a stairwell into the lobby. The building superintendent made a face and gestured to the police, pointing out these two individuals. When the police questioned defendant as to what she was doing in the building, defendant first *725claimed that she was visiting a friend, but could not name the friend. Defendant then changed her story, saying that she was in search of a notary, but could not name the notary or give an apartment number for the notary. The police, who were beginning the process of investigating the burglary on the fifth floor, decided to arrest defendant for trespass. While handcuffing defendant, the police noticed that defendant had a handbag on her shoulder that was weighted down, and which defendant was holding tightly to her body. The police opened the handbag and found a loaded handgun.
The hearing court denied defendant’s motion to suppress the firearm, finding that the officers suspected that defendant and her companion were connected in some way to the burglary, and that defendant’s handbag, which was in her immediate control and “grabbable space,” presented a safety issue for the arresting officer. The Appellate Division affirmed, concluding that “[t]he surrounding circumstances here support a reasonable belief in the existence of an exigency justifying a search of the bag” (98 AD3d 886, 886 [1st Dept 2012]).
The reasonableness of each search incident to arrest must “be determined on the basis of the facts and circumstances of the particular case” (People v Smith, 59 NY2d 454, 457 [1983]). A warrantless search is justified by exigent circumstances such as the safety of the arresting officer (People v Gokey, 60 NY2d 309, 312 [1983]). In concluding that the weapon should have been suppressed, the majority has, in my view, merely differed with the lower courts as to the reasonable inferences that may be drawn based upon these facts, reached its own arguably reasonable inferences, and concluded that there was no exigency justifying the search. However, mixed questions are beyond our review even “where reasonable minds may differ as to the inference to be drawn” (People v Harrison, 57 NY2d 470, 477 [1982] [internal quotation marks omitted]; see also People v Howard, 22 NY3d 388 [2013]). Such a case is now before us.
This is not an instance where, “even accepting the entirety of the hearing court’s factual findings, none of the inferences that reasonably may be drawn from [the] settled facts can support the conclusion that [the search] was lawful” (Howard at 411 [Abdus-Salaam, J., dissenting]). Rather, the facts do support the inferences reached by the lower courts, although other inferences could also be reached, as demonstrated by the conclusions drawn by the majority. For example, the majority notes that the police need not affirmatively testify that they were concerned *726about their safety, but that the apprehension of the police must be objectively reasonable (see majority op at 723). In concluding that there was “nothing connecting defendant or her companion to the burglary” (id. at 723), the majority downplays the uncontroverted testimony that when the police officers first entered the lobby, they were directed to defendant by the gestures of the superintendent, who motioned to the police to stop defendant and her companion.
At the point that the police questioned defendant and decided to arrest her based upon her evasive and untruthful answers, they had not even made it up to the fifth floor to complete their investigation of the reported burglary and thus had no probable cause to arrest her for burglary. But they did have reason, by virtue of the superintendent’s actions, to suspect defendant, and defendant only heightened their suspicions by her unsatisfactory answers to their questions. Furthermore, as the police were arresting defendant, they noticed that she was clutching a heavy handbag tightly against her body. Reasonable minds could infer that the police suspected defendant of being involved in the burglary and that her heavy handbag, held tightly against her body, gave rise to an objective apprehension that defendant might have a weapon that presented a safety risk to the officers (see generally Brigham City v Stuart, 547 US 398, 403 [2006], quoting Mincey v Arizona, 437 US 385, 393-394 [1978] [“(Warrants are generally required to search a person’s home or his person unless ‘the exigencies of the situation’ make the needs of law enforcement so compelling that the warrantless search is objectively reasonable under the Fourth Amendment”]).
Here, as in People v Smith (59 NY2d 454 [1983]), the crime for which defendant was being arrested was not suggestive of a weapon, but the police had reason to suspect defendant of a crime that could indeed involve a weapon (see Penal Law § 140.30 [burglary in the first degree]), and defendant was holding a bag that “[was] readily accessible to [her] and . . . was of sufficient size to contain a weapon” (59 NY2d at 459). Moreover, like Smith, defendant lied to the police, which reasonably raised their suspicion (see id.). This case is distinguishable from People v Gokey (60 NY2d 309 [1983]) where we suppressed marijuana seized from defendant’s duffel bag during a warrant-less search incident to arrest notwithstanding that the duffel bag was within defendant’s “grabbable area” (60 NY2d at 312). In finding that there was no exigency to justify the search in Gokey, we noted that “the police sought defendant’s arrest for *727two nonviolent crimes and the People concede[d] that ‘in all frankness there was no immediate suspicion by the police officers that the defendant was in fact armed’ ” (id. at 313). Further, the police had not seized the bag from Gokey upon his arrest “but permitted him to keep the bag between his legs while he was frisked” (id.). In this case, there was no such concession by the People, and defendant’s handbag was seized and searched contemporaneously with her arrest.
Additionally, while the majority notes that several officers responded to the radio run, and that defendant offered no resistance to the arrest, the loaded firearm was still within defendant’s reach, and the presence of a number of officers would not have prevented her from firing the gun at them. Again, a reasonable inference that the requisite exigency existed can be drawn from the facts established at the suppression hearing.
In sum, the determination to deny defendant’s motion to suppress the handgun involved “mixed questions of law and fact that are supported by evidence in the record” and are consequently beyond further review by this Court (Greenidge, 91 NY2d at 969). Accordingly, I would affirm the Appellate Division order sustaining defendant’s conviction.
Judges Graffeo, Smith and Rivera concur with Chief Judge Lippman; Judge Abdus-Salaam dissents and votes to affirm in an opinion in which Judges Read and Pigott concur.
Order reversed, defendant’s motion to suppress granted, the conviction of second-degree criminal possession of a weapon vacated and that count of the indictment dismissed, the conviction of criminal trespass in the first degree reduced to criminal trespass in the second degree and case remitted to Supreme Court, Bronx County for resentencing.